Citation Nr: 1608963	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  14-39 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1946 to December 1947.  The Veteran died in October 2013; the appellant is his widow.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in October 2013; his death certificate lists the immediate cause of death as cardio-respiratory failure due to neoplasm of the brain (glioblastoma multiforme) (hereinafter "brain cancer").

2.  At the time of his death, the Veteran was service connected for a simple complete fracture of the right ankle, rated as noncompensable.

3.  The most probative evidence indicates that the Veteran was not exposed to ionizing radiation during service.

4.  A service-connected condition did not cause or materially contribute to the Veteran's death.




CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1310, 5107 (West 2014); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what   subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, VCAA notice was provided by correspondence in February 2014.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

Relevant to VA's duty to assist, service treatment records and service personnel records are of record.  The Veteran's death certificate is also of record. The RO requested that the appellant identify any treating facilities (private and VA); however, while the appellant did not identify any treating facilities, submit medical records, or provide completed authorization forms to obtain medical records, she did submit two letters from the Veteran's oncologist, Dr. Ramaekers.  Additionally, while a PIES response in the record indicates that the Veteran's service treatment records were lost in a fire at the National Personnel Records Center (NPRC), the record contains what appears to be complete service treatment records, including recordation of immunizations, entrance and exit examinations, and records related to the Veteran's right ankle fracture.  Many of the service treatment records were received by VA prior to the 1973 fire at NPRC.  The Board observes that where service records are unavailable, VA has a heightened duty to provide reasons and bases for its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the Board finds that in this case, the Veteran's complete service treatment records appear to be associated with the claims file.

Although the evidence shows the Veteran died due to cardio-respiratory failure secondary to brain cancer, which is a radiogenic disease, the determinative question, whether the Veteran was exposed to ionizing radiation during service, is factual in nature and is not within the scope of a medical examination or opinion.  Thus, a VA medical opinion is not required in this case.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board will proceed to review the merits of the issue on appeal.

Service Connection for Cause of Death

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,     1 Vet. App. 49, 53 (1990).
	
Service connection for the cause of a veteran's death may be established if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to be a contributing cause, it is not sufficient to show that it casually shared in producing death, but rather there must be a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(c)(1).

A service-connected disability is one that was incurred in or aggravated by active service; one that may be presumed to have been incurred or aggravated during such service; or, one that was proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137; 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310.  

Service connection for brain cancer claimed to be due to exposure to ionizing radiation in service, can be established in several different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Fourth, brain cancer manifest to a compensable degree within one year of discharge from service may be service connected under 38 C.F.R. § 3.309(a).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment   as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 3.309(d)(3)(i) (2015).

If service-connection under 38 C.F.R. § 3.309(d)(3) cannot be established, the veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the veteran suffers from a radiogenic disease, such as brain cancer, and claims exposure to ionizing radiation in service.  
 
Under the special development procedures in38 C.F.R. § 3.311(a), dose data 
will be requested from the Department of Defense (DOD) in claims based upon participation in atmospheric nuclear testing, and claims based upon participation    in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2) (2015).  In all other claims, 38 C.F.R. § 3.311(a) indicates that a request be made for any available records concerning the Veteran's exposure to radiation.  These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service treatment records, and other records which may contain information pertaining to the Veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) (2015).

The appellant contends that the Veteran was exposed to ionizing radiation while on active duty in Japan in 1947.  In this regard, the Veteran's service records indicate that he arrived in the Asiatic-Pacific Theater on January 3, 1947, after the American occupation of Japan had officially ended.  Nevertheless, in a July 2015 submission, the appellant's representative asserted that the half-life of any radiation associated with an atomic bomb detonation would exceed the approximately 180 days between July 1, 1946 (the last date of the American occupation of Japan), and January 3, 1947 (the date the Veteran arrived in the Asiatic-Pacific Theater).

The Board observes that neither the appellant nor her representative has argued, and the record does not suggest, that the Veteran's death was otherwise related to his military service or to his service-connected right ankle.

The Veteran's service treatment records do not contain a DD Form 1141 or any other indication that the Veteran was exposed to radiation during service.  His August 1946 entrance and December 1947 separation examinations both indicate that the Veteran's nervous system was within normal limits at those times.

A November 2013 letter from Dr. Ramaekers indicates that the Veteran was diagnosed with brain cancer "in September 2013 and only survived a few weeks after his diagnosis[.]"  In that letter and in another submitted in May 2014, Dr. Ramaekers opined that if the Veteran was exposed to ionizing radiation, it was at least as likely as not that said exposure caused the Veteran's brain cancer as ionizing radiation has been proven to be a causative risk factor for that disability.  

At the time of the Veteran's death in October 2013, service connection was in effect for a right ankle disability, evaluated as noncompensable. 

The Defense Threat Reduction Agency (DTRA) was unable to confirm that the Veteran was exposed to radiation during military service.  In a March 2014 reply   to an inquiry from VA, the DTRA noted that the American occupation of Japan following World War II is defined as "[o]fficial military duties within 10 miles of the city limits of either Hiroshima or Nagasaki, Japan...[during] the period [from] August 6, 1945, through July 1, 1946."  The Veteran's separation report indicated that the Veteran did not arrive in the Asiatic-Pacific Theater until January 3, 1947.  Accordingly, the DTRA concluded that "historical records do not document [the Veteran's] presence with the American occupation forces in Hiroshima or Nagasaki, Japan, as defined by VA."

Upon review of the record, the Board concludes that the preponderance of the probative evidence is against a finding that the Veteran was exposed to ionizing radiation during service.  While the appellant and her representative have asserted that the Veteran was exposed to ionizing radiation while stationed in the Asiatic-Pacific Theater in 1947, neither are competent to state that the Veteran was exposed or that the period established by the DOD did not take into consideration any lingering radiation that may have been present in Japan after July 1, 1946.  In    sum, the Board finds the assertions of the appellant and her representative that the Veteran was exposed to ionizing radiation to be less persuasive and probative than the response from the DTRA.  

In this regard, the DTRA in the March 2014 letter, explained that the available records did not show that the Veteran was present in the Asiatic-Pacific Theater during the American occupation of Japan following World War II.  In short, the Board finds that the most probative evidence is against a finding that the Veteran was exposed to ionizing radiation in Japan in 1947.  Accordingly, service connection under 38 C.F.R. § 3.309(d) is not warranted.

The Board has also considered the provisions of 38 C.F.R. § 3.311, which provide for development of claims based on a contention of radiation exposure during active service and post-service development of a radiogenic disease.  The provisions do not give rise to a presumption of service connection, but rather establish a procedure for handling claims brought by radiation exposed Veterans or their survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  Section 3.311 essentially states that, in all claims in which it is established that a radiogenic disease first became manifest after service, and it is contended that the disease resulted from radiation exposure, a dose assessment will be made.  However, absent competent evidence that the Veteran was exposed to radiation, VA is not required to forward the claim for consideration by the Under Secretary for Benefits.  See Wandel v. West, 11 Vet. App. 200, 204-205 (1998).  In the instant case, the Veteran's exposure to radiation turns on his presence or absence in the Asiatic-Pacific Theater from August 6, 1945 - July 1, 1946, which, as noted above, has not been established. 

No other radiation exposure is established by the record or contended by the appellant.  Because the most probative evidence of record is against a finding that the Veteran participated in the American occupation of Japan following World War II, or the site of any other nuclear test, and because no other probative evidence of radiation exposure is present, the special development provisions of 38 C.F.R. 
§ 3.111 are not for application in this case. 

The evidence does not show, nor does the appellant contend, that the Veteran's brain cancer manifested in service or within one year of discharge.  As noted, the Veteran was not diagnosed with brain cancer until September 2013, over 65 years after his separation from service.  

As Dr. Ramaekers' opinion is not entitled to any probative weight as it is predicated on the Veteran being exposed to ionizing radiation in service and the Board has found that the Veteran was not exposed to ionizing radiation in service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion); see also Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (holding that "an opinion based upon an inaccurate factual premise has no probative value").

Finally, there is no medical evidence of record suggesting the Veterans fatal brain cancer was related to service or the service-connected right ankle disability.  

In summary, there is no competent and probative evidence of record that demonstrates that the Veteran was exposed to ionizing radiation during service, there is no evidence of brain cancer in service or within one year following discharge from service, and there is no competent evidence of record linking the fatal brain cancer to service or to a service-connected disorder.  Accordingly, the preponderance of the evidence is against the claim, and service connection for the cause of the Veteran's death is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.



ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


